DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 (Group I) in the reply filed on 9/7/2021 is acknowledged.
Claims 8-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’188. JP’188 teaches, in the embodiment of figures 7, 9 and 10 for example, a device for heating and quenching a tubular member (12) having a central axis, the device comprising a first quenching ring (28R) and a second quenching ring (28L) each of the quenching rings comprising a first and second annular body enclosing an interior cavity (see paragraphs [0051]-[0056] of the provided English language translation for example) the interior cavity supplying a cooling fluid through a plurality of circumferentially disposed outlets (see figures 8 and 9 for example where the coolant spray is shown coming from a plurality of streams out of the rings for example).  JP’188 further teaches a heating ring (22) disposed between the quenching rings comprising an induction coil and fixedly coupled to the quenching rings for simultaneous movement of all of the rings with respect to the treated workpiece, and where the apparatus of JP’188 could, if desired be operated in the manner recited in instant claim 1, thereby showing all aspects of claim 1 except the specifically recited configurations or ring orientations, including the requirement that the outer diameter of the heating ring be less than the inner diameter of the quenching rings, although the apparatus of JP’188 operates in substantially the same manner with substantially the same stated effects as that of the above claims. It has been held that motivation to modify or adjust the orientations configurations or arrangements of components shown by the prior art without materially affecting the operation of the apparatus as a whole, would have been a modification obvious to one of ordinary skill in the art See MPEP 2144.04 IV .
With respect to claim 2, the spray of the coolant of JP’188 is at an acute angle relative to a reference plane as shown in figures 8 and 9 for example.

Response to Arguments
Applicant's arguments filed on 3/16/2022 have been fully considered but they are not persuasive. Applicant’s argument that JP’188 does not show or suggest an embodiment where the outer diameter of its heating ring (22) has a diameter less than the inner diameters of the quenching rings (28R, 28L) is noted but is not persuasive. As stated in the above rejection, absent any showing of criticality, motivation to alter the shape or configuration of a component(s) shown by the prior art to any other equally useful shape or configuration would have been a modification obvious to one of ordinary skill in the art (see MPEP 2144.04 IV A and B). As yet no criticality has been shown to arise from the use of a heating coil and quenching rings with the recited shapes or sizes and the components of JP’188 are shown to operate in substantially the same manner with substantially the same effects. However, a showing, in properly presented affidavit or declarative form, showing criticality of the instantly recited ring configurations when compared with the configurations shown by JP’188, would overcome this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk